EXHIBIT 99.2 GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Ended March 31, 2008 2007 Revenues: Product sales $ 2,379 $ 2,329 Royalties 616 419 Contract revenue 68 95 Total operating revenues 3,063 2,843 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2008–$22; 2007–$16) 389 392 Research and development (includes employee stock-based compensation expense: three months–2008–$42; 2007–$38) 617 610 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2008 and 2007–$46) 517 491 Collaboration profit sharing 279 252 Recurring charges related to redemption and acquisition 43 26 Special items: litigation-related 14 13 Total costs and expenses 1,859 1,784 Operating income 1,204 1,059 Other income (expense): Interest and other income, net(1) 74 74 Interest expense (18 ) (18 ) Total other income, net 56 56 Income before taxes 1,260 1,115 Income tax provision 470 409 Net income $ 790 $ 706 Earnings per share: Basic $ 0.75 $ 0.67 Diluted $ 0.74 $ 0.66 Weighted average shares used to compute earnings per share: Basic 1,053 1,053 Diluted 1,068 1,071 (1) “Interest and other income, net” includes interest income, net realized gains from the sale of certain biotechnology equity securities and write-downs for other-than-temporary impairments in the fair value of certain debt and biotechnology equity securities.For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) March 31, December 31, 2008 2007 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 4,857 $ 3,975 Accounts receivable – product sales, net 889 847 Accounts receivable – royalties, net 701 620 Accounts receivable – other, net 228 299 Inventories 1,469 1,493 Long-term marketable debt and equity securities 2,201 2,090 Property, plant and equipment, net 5,135 4,986 Goodwill 1,577 1,577 Other intangible assets 1,127 1,168 Other long-term assets 378 366 Total assets 20,118 18,940 Total current liabilities 3,972 3,918 Long-term debt(1) 2,460 2,402 Total liabilities 7,204 7,035 Total stockholders’ equity 12,914 11,905 Three Months Ended March 31, 2008 2007 Selected consolidated cash flow data: Capital expenditures(1) $ 200 $ 209 Total depreciation and amortization expense 139 106 (1) Capital expenditures exclude approximately $42 million at March 31, 2008 and $57 million at March 31, 2007 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $440 million at March 31, 2008 and $399 million at December 31, 2007.
